1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARINE GROUP BOAT WORKS, LLC,                       Case No. 19cv588-MMA (JLB)
12                                      Plaintiff,
                                                         ORDER RE: VOLUNTARY
13   v.                                                  DISMISSAL
14   F/V ALASKA SCOUT, her engines,
                                                         [Doc. No. 19]
     tackle, appurtenances, boats, etc. in rem,
15
     et al.,
16                                  Defendants.
17
18
19         Marine Group Boat Works, LLC (“Plaintiff”) filed a request for dismissal without
20   prejudice of all Defendants pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).
21   Doc. No. 19. Accordingly, the Court DISMISSES the action without prejudice as to all
22   Defendants. The Court ORDERS the Clerk of Court to close the case.
23         IT IS SO ORDERED.
24
25   Dated: December 5, 2019
26                                                   _____________________________
27                                                   Hon. Michael M. Anello
28                                                   United States District Judge

                                                     1
                                                                                    19cv588-MMA (JLB)
